Citation Nr: 1038412	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  94-46 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R. Kessel, Counsel


REMAND

The Veteran had active military service from October 1967 to 
October 1969 and from February 1973 to April 1973.  He was also a 
member of a reserve component from March 1989 to November 1990 in 
connection with his membership in the New Jersey Army National 
Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In July 1999 and November 2004, the Board remanded the Veteran's 
claims for additional development.  By a November 2006 decision, 
the Board denied the claims.  The Veteran then filed an appeal to 
the United States Court of Appeals for Veterans Claims (Court).  
In March 2008, the Veteran's representative before the Court and 
VA General Counsel filed a joint motion for remand.  The Court 
granted the joint motion by an order in March 2008 and remanded 
the case to the Board for further action.

In August 2008, the Board remanded the claims to the agency of 
original jurisdiction (AOJ) for additional development in 
compliance with the joint motion.  On remand, the AOJ completed 
the development set forth in the August 2008 remand by sending 
the Veteran a notice letter concerning his claims in 
November 2008 and by requesting and obtaining additional New 
Jersey Army National Guard service records from New Jersey 
Adjutant General.

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2010).

The Veteran asserts that he injured his left ankle and knees when 
he jumped out of a truck and landed in a ravine during training 
with the New Jersey Army National Guard.  He does not contend 
that any injury occurred during his two periods of active 
military service.   The Veteran states that the injury occurred 
during summer camp training in 1990.  He maintains that any 
current disability affecting the right knee, left knee, and left 
ankle is related to that injury.  Thus, the Veteran contends that 
service connection is warranted for the three disabilities.

Personnel records that were obtained on remand document that the 
Veteran had several days of inactive duty for training 
(INACDUTRA) during the period from March 29, 1990, to November 
11, 1990, during which the claimed injury could have occurred.  
"Active military service" includes INACDUTRA during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 
2002); 38 C.F.R. § 3.6(a) (2010).  The Veteran has set forth a 
plausible set of circumstances for an injury occurring during 
INACDUTRA.  There are no service treatment records available for 
review subsequent to a November 1988 entrance examination for the 
New Jersey Army National Guard.  Additionally, lay evidence 
cannot be determined to lack credibility merely because it is 
unaccompanied by contemporaneous medical evidence.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Based on the evidence of record, the Board finds that the claims 
should be remanded for a medical examination and nexus opinion.  
See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  An 
examination has not yet been conducted in connection with the 
claims, or at least not one specifically tailored to these three 
claims (a general VA physical examination was conducted in June 
1995).

The Veteran should be scheduled for a VA examination of his knees 
and left ankle in order to determine whether he has a current 
disability of the left ankle, right knee, and left knee.  This 
aspect of the examination is important as the record as it 
currently stands does not contain a diagnosis for a chronic 
disability for any of the three areas.  Additionally, the 
prospective examiner should provide an opinion as to whether 
there is a link between any identified disability and the 
INACDUTRA injury of jumping out of a truck into a ravine.

A review of the record reveals that there are no medical records 
associated with the claims dated after 1996.  Prior to the VA 
examination, the Veteran should be sent a letter asking him to 
identify any facility where he may have received treatment for 
his claimed disabilities and he should be assisted in obtaining 
any relevant records.

Accordingly, this case is REMANDED for the following actions:

1.  Send a letter to the Veteran asking him 
to identify any facility where he may have 
received treatment for his left ankle, 
right knee, or left knee, particularly 
subsequent to 1996.  Assist the Veteran in 
obtaining any relevant records identified 
by his response in accordance with 
38 C.F.R. § 3.159(c) (2010).

2.  After completing the development, 
schedule the Veteran for a VA examination 
of his left ankle and knees.  (Advise the 
Veteran that failure to appear for an 
examination as requested, and without good 
cause, could adversely affect his appeal.  
See 38 C.F.R. § 3.655 (2010).)  The entire 
claims file, to include a complete copy of 
this remand, should be made available to, 
and reviewed by, the designated examiner.  
All appropriate tests and studies, to 
include x-rays of the left ankle and knees, 
should be performed and all clinical 
findings should be reported in detail.  The 
examiner should identify the disabilities 
affecting the left ankle, right knee, and 
left knee, if any.  Based on a review of 
the evidence of record, the examiner should 
provide an opinion as to the medical 
probabilities that the Veteran has a 
current left ankle, right knee, and/or left 
knee disability that is related to his 
military service, particularly his stated 
in-service injury during INACDUTRA when he 
jumped out of a truck into a ravine.  All 
opinions should be set forth in detail and 
explained in the context of the record.

3.  After undertaking any other development 
deemed appropriate, re-adjudicate the 
issues on appeal.  If any benefit sought is 
not granted, furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for further 
review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).

